Order
PER CURIAM.
Robert D. Seigel appeals the judgment of his conviction, after a jury trial in the Circuit Court of Clay County, of the class C misdemeanor of moving a vehicle to the left on a roadway when it was not reasonably safe to do so, in violation of § 304.019.1.1 As a result of his conviction, the appellant was fined $300.
Although denominated as one point in his point relied on, the appellant actually raises two points on appeal. In both points, he claims that the trial court erred in overruling his motion for judgment of acquittal at the close of all the evidence because the State failed to prove, beyond a reasonable doubt, as required by due process, each and every element of proof of the offense charged. In his first point, he claims that the State failed to prove that he was the operator of the vehicle that was alleged to have moved left when it was not reasonably safe to do so. In his second point, he claims that even if there was sufficient evidence for the jury to find that he was the driver of the vehicle in question, the evidence was insufficient to show that his moving his vehicle to the left when it was not reasonably safe to do so was the “proximate cause” of the other driver’s death.
We affirm. Rule 30.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.